UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 12-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund December 31, 2011 Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 67.1% AEROSPACE AND DEFENSE — 0.6% Raytheon Co. $ AIR FREIGHT AND LOGISTICS — 1.6% United Parcel Service, Inc., Class B AUTOMOBILES — 0.2% Honda Motor Co., Ltd. BEVERAGES — 1.3% Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 0.1% Amgen, Inc. CAPITAL MARKETS — 2.2% Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) Northern Trust Corp. T. Rowe Price Group, Inc. CHEMICALS — 1.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 2.4% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.1% Republic Services, Inc. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 0.1% Diebold, Inc. DISTRIBUTORS — 0.6% Genuine Parts Co. DIVERSIFIED FINANCIAL SERVICES — 1.1% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.1% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 0.8% Northeast Utilities Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Portland General Electric Co. $ ELECTRICAL EQUIPMENT — 1.2% ABB Ltd.(1) Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 2.1% SYSCO Corp. Wal-Mart Stores, Inc. GAS UTILITIES — 3.4% AGL Resources, Inc. Piedmont Natural Gas Co., Inc. WGL Holdings, Inc.(2) HEALTH CARE EQUIPMENT AND SUPPLIES — 0.2% Becton Dickinson and Co. HOUSEHOLD DURABLES — 0.3% Whirlpool Corp. HOUSEHOLD PRODUCTS — 5.4% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.3% General Electric Co. Koninklijke Philips Electronics NV Siemens AG Tyco International Ltd. INSURANCE — 5.6% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. IT SERVICES — 0.2% Paychex, Inc. Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value LEISURE EQUIPMENT AND PRODUCTS — 0.1% Hasbro, Inc. $ MACHINERY — 0.3% Atlas Copco AB B Shares MEDIA — 0.2% Omnicom Group, Inc. METALS AND MINING — 0.3% Freeport-McMoRan Copper & Gold, Inc. MULTI-UTILITIES — 1.9% Consolidated Edison, Inc. PG&E Corp. OIL, GAS AND CONSUMABLE FUELS — 8.2% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Spectra Energy Partners LP Total SA PHARMACEUTICALS — 9.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.1% Applied Materials, Inc. SOFTWARE — 0.2% Microsoft Corp. SPECIALTY RETAIL — 1.8% Gap, Inc. (The) Lowe's Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 2.1% Capitol Federal Financial, Inc.(2) People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% Vodafone Group plc Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Principal Amount Value TOTAL COMMON STOCKS (Cost $5,591,816,129) CONVERTIBLE BONDS — 18.0% CAPITAL MARKETS — 0.8% Credit Suisse, (convertible into Goldman Sachs, Inc. (The)), 14.90%, 4/20/12(3)(4) $ $ Goldman Sachs Group, Inc. (The), (convertible into Charles Schwab Corp. (The)), 12.45%, 6/11/12(3)(4) Janus Capital Group, Inc., 3.25%, 7/15/14 COMMERCIAL BANKS — 0.2% UBS AG, (convertible into Comerica, Inc.), 4.05%, 1/17/12(3)(4) DIVERSIFIED FINANCIAL SERVICES — 0.4% Deutsche Bank AG, (convertible into Deutsche Bank AG), 12.98%, 6/19/12(3)(4) UBS AG, (convertible into JPMorgan Chase & Co.), 5.45%, 1/17/12(3)(4) ENERGY EQUIPMENT AND SERVICES — 0.1% UBS AG, (convertible into Schlumberger Ltd.), 18.75%, 4/11/12(3)(4) HEALTH CARE PROVIDERS AND SERVICES — 4.8% LifePoint Hospitals, Inc., 3.25%, 8/15/25 LifePoint Hospitals, Inc., 3.50%, 5/15/14 Lincare Holdings, Inc., Series A, 2.75%, 11/1/37 HOTELS, RESTAURANTS AND LEISURE — 1.6% International Game Technology, 3.25%, 5/1/14 LIFE SCIENCES TOOLS AND SERVICES — 1.3% Invitrogen Corp., (convertible into Life Technologies Corp.), 1.50%, 2/15/24(4) MEDIA — 0.4% tw telecom, inc., 2.375%, 4/1/26 METALS AND MINING — 0.6% Newmont Mining Corp., 3.00%, 2/15/12 OIL, GAS AND CONSUMABLE FUELS — 2.2% Peabody Energy Corp., 4.75%, 12/15/41 PAPER AND FOREST PRODUCTS — 0.8% Rayonier TRS Holdings, Inc., 3.75%, 10/15/12 REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.9% Alexandria Real Estate Equities, Inc., 3.70%, 1/15/27(4) Annaly Capital Management, Inc., 4.00%, 2/15/15 Boston Properties LP, 2.875%, 2/15/37 Host Hotels & Resorts LP, 3.25%, 4/15/24(4) Host Hotels & Resorts LP, 2.625%, 4/15/27(4) Host Hotels & Resorts LP, 2.50%, 10/15/29(4) Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Intel Corp., 2.95%, 12/15/35 $ $ Microchip Technology, Inc., 2.125%, 12/15/37 SPECIALTY RETAIL† Best Buy Co., Inc., 2.25%, 1/15/22 WIRELESS TELECOMMUNICATION SERVICES — 0.3% Credit Suisse AG, (convertible into American Tower Corp.), 7.10%, 2/27/12(3)(4) TOTAL CONVERTIBLE BONDS (Cost $1,679,357,739) CONVERTIBLE PREFERRED STOCKS — 8.1% COMMERCIAL BANKS — 3.4% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 0.4% Bank of America Corp., 7.25% INSURANCE — 1.2% MetLife, Inc., 5.00% MACHINERY — 2.2% Stanley Black & Decker, Inc., 4.75% OIL, GAS AND CONSUMABLE FUELS — 0.7% Apache Corp., 6.00% REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.2% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $790,915,755) EXCHANGE-TRADED FUNDS — 4.0% iShares Russell 1000 Value Index Fund SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $371,156,541) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $75,543,000), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $73,828,515) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $37,646,782), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $36,914,298) Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $75,427,140), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $73,828,678) $ SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $227,493,063) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $8,660,739,227) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse AG 1/31/12 EUR for USD UBS AG 1/31/12 GBP for USD Credit Suisse AG 1/31/12 JPY for USD Credit Suisse AG 1/31/12 ) SEK for USD Credit Suisse AG 1/31/12 (Value on Settlement Date $251,954,086) Notes to Schedule of Investments CHF - Swiss Franc ETF - Exchange-Traded Fund EUR - Euro GBP - British Pound JPY - Japanese Yen SEK - Swedish Krona SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end, was $128,273,372, which represented 1.4% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $434,556,921, which represented 4.6% of total net assets. Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Convertible Bonds — — Convertible Preferred Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the period ended December 31, 2011 follows: Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Capitol Federal Financial, Inc. $ $ $ ) $ $ Nicor, Inc. – – (1) WGL Holdings, Inc. $ (1) Company was not an affiliate at December 31, 2011. Equity Income - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) 4. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund December 31, 2011 Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.9% AEROSPACE AND DEFENSE — 2.6% Boeing Co. (The) $ General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.0% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Southwest Airlines Co. AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES — 0.4% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES — 2.6% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. BIOTECHNOLOGY — 1.2% Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Gilead Sciences, Inc.(1) $ BUILDING PRODUCTS† Masco Corp. CAPITAL MARKETS — 1.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc. Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 2.2% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. Mosaic Co. (The) PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS — 2.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value U.S. Bancorp $ Wells Fargo & Co. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 0.4% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. RR Donnelley & Sons Co. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 2.1% Cisco Systems, Inc. F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola Mobility Holdings, Inc.(1) Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.5% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A NetApp, Inc.(1) SanDisk Corp.(1) Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS — 0.1% Vulcan Materials Co. CONSUMER FINANCE — 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value SLM Corp. $ CONTAINERS AND PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS — 0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES — 0.1% Apollo Group, Inc., Class A(1) DeVry, Inc. H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 2.7% Bank of America Corp. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co. Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 2.8% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES — 2.0% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value PPL Corp. $ Progress Energy, Inc. Southern Co. ELECTRICAL EQUIPMENT — 0.5% Cooper Industries plc Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Amphenol Corp. Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.9% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp.(1) Rowan Cos., Inc.(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.4% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. FOOD PRODUCTS — 1.9% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Dean Foods Co.(1) $ General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% AGL Resources, Inc.(2) ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% Baxter International, Inc. Becton Dickinson and Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc. Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value WellPoint, Inc. $ HOTELS, RESTAURANTS AND LEISURE — 2.0% Carnival Corp. Chipotle Mexican Grill, Inc.(1) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.2% D.R. Horton, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. PulteGroup, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.3% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 2.5% 3M Co. Danaher Corp. General Electric Co. Tyco International Ltd. INSURANCE — 3.5% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value American International Group, Inc.(1) $ Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Group plc INTERNET AND CATALOG RETAIL — 0.8% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.0% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) VeriSign, Inc. Yahoo!, Inc.(1) IT SERVICES — 3.8% Accenture plc, Class A Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp.(2) MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc.(1) Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Western Union Co. (The) $ LEISURE EQUIPMENT AND PRODUCTS — 0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Agilent Technologies, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY — 2.0% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-On, Inc. Stanley Black & Decker, Inc. Xylem, Inc. MEDIA — 2.9% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc. Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) News Corp. Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc. Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B 98 Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value METALS AND MINING — 0.9% Alcoa, Inc. $ Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. MULTI-UTILITIES — 1.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. MULTILINE RETAIL — 0.8% Big Lots, Inc.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. JC Penney Co., Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. OFFICE ELECTRONICS — 0.1% Xerox Corp. OIL, GAS AND CONSUMABLE FUELS — 10.1% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value CONSOL Energy, Inc. $ Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.(1) Valero Energy Corp. Williams Cos., Inc. (The) PAPER AND FOREST PRODUCTS — 0.2% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS — 0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 6.2% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.(1) Perrigo Co. Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value PROFESSIONAL SERVICES — 0.1% Dun & Bradstreet Corp. $ Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.8% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis, Inc. Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT† CBRE Group, Inc.(1) ROAD AND RAIL — 0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A(1) First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Xilinx, Inc. $ SOFTWARE — 3.5% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Cerner Corp.(1) Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Salesforce.com, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 1.9% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) Orchard Supply Hardware Stores Corp. Class A(1) 33 Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.6% Coach, Inc. NIKE, Inc., Class B Ralph Lauren Corp. VF Corp. THRIFTS AND MORTGAGE FINANCE — 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares/Principal Amount Value TOBACCO — 2.0% Altria Group, Inc. $ Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.2% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% American Tower Corp. Class A MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $181,606,972) PREFERRED STOCKS† SPECIALTY RETAIL† Orchard Supply Hardware Stores Corp., 0.00% (Cost$—) 33 TEMPORARY CASH INVESTMENTS — 2.1% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $1,425,834), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $1,393,474) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $710,563), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $696,738) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $1,423,647), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $1,393,477) SSgA U.S. Government Money Market Fund U.S. Treasury Bills 0.02%, 5/3/12(2)(3) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,021,148) Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $186,628,120) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 88 S&P 500 E-Mini March 2012 $ $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $5,512,000. The rate indicated is the yield to maturity at purchase. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Index - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Preferred Stocks — $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $ — — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Real Estate Fund December 31, 2011 Global Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 90.1% AUSTRALIA — 6.9% CFS Retail Property Trust $ Goodman Group Mirvac Group Westfield Group BRAZIL — 0.9% BR Malls Participacoes SA CANADA — 4.0% Boardwalk Real Estate Investment Trust RioCan Real Estate Investment Trust FRANCE — 2.5% Unibail-Rodamco SE GERMANY — 1.9% Alstria Office REIT-AG GSW Immobilien AG(1) HONG KONG — 10.4% Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Link Real Estate Investment Trust (The) Sino Land Co. Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. INDONESIA — 0.9% PT Alam Sutera Realty Tbk PT Lippo Karawaci Tbk JAPAN — 8.3% Daito Trust Construction Co. Ltd. Japan Prime Realty Investment Corp. 59 Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. United Urban Investment Corp. PEOPLE'S REPUBLIC OF CHINA — 0.8% Evergrande Real Estate Group Ltd. PHILIPPINES — 0.6% Ayala Land, Inc. Global Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value SM Prime Holdings, Inc. $ SINGAPORE — 3.2% Fraser and Neave Ltd. Global Logistic Properties Ltd.(1) Mapletree Industrial Trust SWEDEN — 0.9% Castellum AB SWITZERLAND — 0.8% PSP Swiss Property AG(1) UNITED KINGDOM — 3.1% Capital & Counties Properties plc Land Securities Group plc UNITED STATES — 44.9% American Capital Agency Corp. American Tower Corp. Class A Boston Properties, Inc. BRE Properties, Inc. DDR Corp. Digital Realty Trust, Inc. Education Realty Trust, Inc. Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kilroy Realty Corp. Post Properties, Inc. Public Storage Rayonier, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Ventas, Inc. Wyndham Worldwide Corp. TOTAL COMMON STOCKS (Cost $6,955,358) TEMPORARY CASH INVESTMENTS — 1.4% SSgA U.S. Government Money Market Fund (Cost$110,328) Global Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 91.5% (Cost $7,065,686) OTHER ASSETS AND LIABILITIES(2) — 8.5% TOTAL NET ASSETS — 100.0% $ Sub-Industry Allocation (as a % of net assets) Retail REITs 22.1% Specialized REITs 14.2% Residential REITs 10.7% Office REITs 8.9% Diversified Real Estate Activities 8.2% Real Estate Development 6.3% Real Estate Operating Companies 5.8% Diversified REITs 5.1% Industrial REITs 3.4% Wireless Telecommunication Services 1.8% Mortgage REITs 1.7% Industrial Conglomerates 1.0% Hotels, Resorts and Cruise Lines 0.9% Cash and Equivalents* 9.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments REIT - Real Estate Investment Trust Non-income producing. Amount relates primarily to securities sold, but not settled, at period end. Global Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks — $ — Domestic Common Stocks $ — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund December 31, 2011 Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 100.0% AEROSPACE AND DEFENSE — 1.7% Honeywell International, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.4% Southwest Airlines Co. AUTOMOBILES — 0.9% Ford Motor Co.(1) BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.6% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.3% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.4% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.8% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 5.0% Bank of America Corp. Citigroup, Inc. Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value JPMorgan Chase & Co. $ DIVERSIFIED TELECOMMUNICATION SERVICES — 6.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. Pinnacle West Capital Corp. PPL Corp. ENERGY EQUIPMENT AND SERVICES — 1.3% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FOOD AND STAPLES RETAILING — 3.2% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.7% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS — 3.2% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.4% General Electric Co. Tyco International Ltd. INSURANCE — 8.4% Allstate Corp. (The) American International Group, Inc.(1) Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Berkshire Hathaway, Inc., Class B(1) $ Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.5% Fiserv, Inc.(1) MACHINERY — 1.1% Dover Corp. Ingersoll-Rand plc MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 1.0% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 12.1% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PHARMACEUTICALS — 10.6% Abbott Laboratories Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE — 2.1% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.9% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.8% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $552,951,671) TEMPORARY CASH INVESTMENTS — 3.1% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $6,947,454), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $6,789,779) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $3,462,257), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $3,394,893) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $6,936,799), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $6,789,793) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $20,939,433) Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 103.1% (Cost $573,891,104) OTHER ASSETS AND LIABILITIES — (3.1)% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/12 $ $ (Value on Settlement Date $4,044,059) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Market Neutral Value Fund December 31, 2011 Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS(1) — 78.4% AEROSPACE AND DEFENSE — 7.0% General Dynamics Corp. $ HEICO Corp., Class A Raytheon Co. BEVERAGES — 2.0% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 3.2% Charles Schwab Corp. (The) Northern Trust Corp. CHEMICALS — 1.5% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 1.8% Cullen/Frost Bankers, Inc. PNC Financial Services Group, Inc. COMMERCIAL SERVICES AND SUPPLIES — 3.0% Republic Services, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.5% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 2.6% Empire District Electric Co. (The) Great Plains Energy, Inc. ELECTRICAL EQUIPMENT — 5.4% Hubbell, Inc., Class A Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 4.6% Molex, Inc., Class A FOOD PRODUCTS — 3.5% Kraft Foods, Inc., Class A Ralcorp Holdings, Inc.(2) GAS UTILITIES — 1.5% AGL Resources, Inc. Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT AND SUPPLIES — 3.8% Becton Dickinson and Co. $ Boston Scientific Corp.(2) CareFusion Corp.(2) Medtronic, Inc. Zimmer Holdings, Inc.(2) HOUSEHOLD DURABLES — 0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.0% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 2.9% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 1.2% Chubb Corp. (The) MetLife, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. MACHINERY — 1.8% Altra Holdings, Inc.(2) Harsco Corp. Oshkosh Corp.(2) MEDIA — 1.0% Time Warner Cable, Inc. METALS AND MINING — 4.3% BHP Billiton plc ADR MULTI-UTILITIES — 0.6% PG&E Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 4.6% Imperial Oil Ltd. Spectra Energy Partners LP Total SA ADR Ultra Petroleum Corp.(2) Williams Partners LP PHARMACEUTICALS — 0.8% Johnson & Johnson Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares/ Principal Amount Value Pfizer, Inc. $ ROAD AND RAIL — 0.9% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.2% Applied Materials, Inc. SPECIALTY RETAIL — 3.2% Lowe's Cos., Inc. Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 1.2% Capitol Federal Financial, Inc. TRADING COMPANIES AND DISTRIBUTORS — 2.8% Rush Enterprises, Inc., Class B(2) WIRELESS TELECOMMUNICATION SERVICES — 6.2% American Tower Corp., Class A Rogers Communications, Inc., B Shares Telephone & Data Systems, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $3,471,152) PREFERRED STOCKS(1) — 4.8% WIRELESS TELECOMMUNICATION SERVICES — 4.8% Crown Castle International Corp., 6.25% (Cost$210,563) CONVERTIBLE BONDS(1) — 3.7% PAPER AND FOREST PRODUCTS — 2.2% Rayonier TRS Holdings, Inc., 4.50%, 8/15/15 $ Rayonier TRS Holdings, Inc., 4.50%, 8/15/15(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% Annaly Capital Management, Inc., 4.00%, 2/15/15 TOTAL CONVERTIBLE BONDS (Cost $164,798) EXCHANGE-TRADED FUNDS(1) — 2.5% iShares Russell 1000 Value Index Fund Market Vectors Gold Miners Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Technology Select Sector SPDR Fund $ TOTAL EXCHANGE-TRADED FUNDS (Cost $119,160) TEMPORARY CASH INVESTMENTS(1) — 9.8% SSgA U.S. Government Money Market Fund (Cost$446,061) TOTAL INVESTMENT SECURITIES — 99.2% (Cost $4,411,734) TOTAL SECURITIES SOLD SHORT — (90.1)% ) OTHER ASSETS AND LIABILITIES — 90.9% TOTAL NET ASSETS — 100.0% $ Shares Value SECURITIES SOLD SHORT — (90.1)% COMMON STOCKS SOLD SHORT — (73.0)% AEROSPACE AND DEFENSE — (7.0)% Boeing Co. (The) ) ) HEICO Corp. ) ) Lockheed Martin Corp. ) ) ) BEVERAGES — (2.1)% PepsiCo, Inc. ) ) CAPITAL MARKETS — (3.3)% Ameriprise Financial, Inc. ) ) Bank of New York Mellon Corp. (The) ) ) BlackRock, Inc. ) ) ) CHEMICALS — (1.4)% Monsanto Co. ) ) COMMERCIAL BANKS — (1.1)% Fifth Third Bancorp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (3.1)% Waste Management, Inc. ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (5.0)% BCE, Inc. ) ) Frontier Communications Corp. ) ) Verizon Communications, Inc. ) ) ) Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value ELECTRIC UTILITIES — (2.2)% Southern Co. (The) ) $ ) ELECTRICAL EQUIPMENT — (4.8)% Hubbell, Inc., Class B ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (4.6)% Molex, Inc. ) ) FOOD AND STAPLES RETAILING — (0.8)% Wal-Mart Stores, Inc. ) ) FOOD PRODUCTS — (2.9)% ConAgra Foods, Inc. ) ) Unilever NV ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.7)% Baxter International, Inc. ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.7)% Cardinal Health, Inc. ) ) INSURANCE — (1.7)% Berkshire Hathaway, Inc., Class B ) ) Prudential Financial, Inc. ) ) ) LEISURE EQUIPMENT AND PRODUCTS — (0.8)% Mattel, Inc. ) ) MACHINERY — (2.1)% Deere & Co. ) ) Parker Hannifin Corp. ) ) ) MEDIA — (1.0)% Comcast Corp., Class A ) ) METALS AND MINING — (4.3)% BHP Billiton Ltd. ADR ) ) MULTILINE RETAIL — (0.7)% Sears Holdings Corp. ) ) OIL, GAS AND CONSUMABLE FUELS — (4.1)% ConocoPhillips ) ) Copano Energy LLC ) ) ) PHARMACEUTICALS — (0.8)% Teva Pharmaceutical Industries Ltd. ADR ) ) Watson Pharmaceuticals, Inc. ) ) ) Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs) — (3.7)% Annaly Capital Management, Inc. ) $ ) Rayonier, Inc. ) ) ) ROAD AND RAIL — (0.4)% Norfolk Southern Corp. ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.7)% Analog Devices, Inc. ) ) Intel Corp. ) ) KLA-Tencor Corp. ) ) ) SPECIALTY RETAIL — (2.7)% Home Depot, Inc. (The) ) ) Orchard Supply Hardware Stores Corp., Class A ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.7)% Rush Enterprises, Inc., Class A ) ) WIRELESS TELECOMMUNICATION SERVICES — (6.6)% Crown Castle International Corp. ) ) United States Cellular Corp. ) ) ) TOTAL COMMON STOCKS SOLD SHORT (Proceeds $3,247,825) ) EXCHANGE-TRADED FUNDS SOLD SHORT — (17.1)% Consumer Discretionary Select Sector SPDR Fund ) ) Consumer Staples Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares Cohen & Steers Realty Majors Index Fund ) ) iShares Dow Jones US Medical Devices Index Fund ) ) iShares Russell 1000 Growth Index Fund ) ) SPDR Gold Shares ) ) SPDR S&P Regional Banking ETF ) ) United States Natural Gas Fund LP ) ) Utilities Select Sector SPDR Fund ) ) TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Proceeds $775,229) ) Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value PREFERRED STOCKS SOLD SHORT† SPECIALTY RETAIL† Orchard Supply Hardware Stores Corp. (Proceeds$—) ) $ ) TOTAL SECURITIES SOLD SHORT — (90.1)% (Proceeds $4,023,054) ) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/12 $ $ ) EUR for USD UBS AG 1/31/12 GBP for USD Credit Suisse AG 1/31/12 (Value on Settlement Date $159,276) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar ETF - Exchange-Traded Fund EUR - Euro GBP - British Pound SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar † Category is less than 0.05% of total net assets. Securities may be pledged as collateral for securities sold short. At the period end, the value of securities pledged was $4,530,914. Non-income producing. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $75,937, which represented 1.7% of total net assets. Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Market Neutral Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Preferred Stocks — $ — Convertible Bonds — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Securities Sold Short Exchange-Traded Funds Sold Short $ ) — — Preferred Stocks Sold Short — $ ) — Total Value of Securities Sold Short $ ) $ ) — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ ) Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund December 31, 2011 Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 95.4% AEROSPACE AND DEFENSE — 0.8% Exelis, Inc. $ Huntington Ingalls Industries, Inc.(1) AIRLINES — 1.0% Southwest Airlines Co. BEVERAGES — 1.3% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.4% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 1.1% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS — 4.3% City National Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 3.9% Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.7% Emulex Corp.(1) Harris Corp. COMPUTERS AND PERIPHERALS — 0.5% Western Digital Corp.(1) CONTAINERS AND PACKAGING — 1.5% Bemis Co., Inc. Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% CenturyLink, Inc. $ tw telecom, inc.(1) ELECTRIC UTILITIES — 7.2% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 2.5% Brady Corp., Class A Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 1.1% SYSCO Corp. FOOD PRODUCTS — 3.5% General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 0.6% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.1% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Hologic, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Patterson Cos., Inc. $ Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.5% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 1.0% Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.4% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 3.2% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 7.8% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 0.6% Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. MACHINERY — 4.6% Harsco Corp. Ingersoll-Rand plc ITT Corp. Kaydon Corp. Oshkosh Corp.(1) Snap-On, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value MEDIA — 1.4% Omnicom Group, Inc. $ Time Warner Cable, Inc. METALS AND MINING — 1.1% Newmont Mining Corp. MULTI-UTILITIES — 3.4% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. MULTILINE RETAIL — 0.7% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.6% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Ultra Petroleum Corp.(1) PHARMACEUTICALS — 0.6% Eli Lilly & Co. Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.8% Government Properties Income Trust Host Hotels & Resorts, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.4% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 3.1% Lowe's Cos., Inc. Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Staples, Inc. $ THRIFTS AND MORTGAGE FINANCE — 3.0% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.7% American Tower Corp. Class A Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,815,047,893) EXCHANGE-TRADED FUNDS — 2.5% iShares Russell Midcap Value Index Fund (Cost$44,849,474) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $12,011,543), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $11,738,935) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.750%, 5/31/16, valued at $5,985,941), in a joint trading account at 0.01%, dated 12/30/2011, due 1/3/12 (Delivery value $5,869,475) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.750%, 2/15/37, valued at $11,993,121), in a joint trading account at 0.02%, dated 12/30/2011, due 1/3/12 (Delivery value $11,738,961) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $36,202,495) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $1,896,099,862) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/12 $ $ ) EUR for USD UBS AG 1/31/12 $ $ (Value on Settlement Date $77,459,043) Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund December 31, 2011 NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.8% AEROSPACE AND DEFENSE — 1.7% Honeywell International, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.4% Southwest Airlines Co. AUTOMOBILES — 0.9% Ford Motor Co.(1) BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.6% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.2% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.8% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 4.9% Bank of America Corp. Citigroup, Inc. NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value JPMorgan Chase & Co. $ DIVERSIFIED TELECOMMUNICATION SERVICES — 6.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. Pinnacle West Capital Corp. PPL Corp. ENERGY EQUIPMENT AND SERVICES — 1.3% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FOOD AND STAPLES RETAILING — 3.1% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.9% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS — 3.2% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.3% General Electric Co. Tyco International Ltd. INSURANCE — 8.2% Allstate Corp. (The) American International Group, Inc.(1) NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Berkshire Hathaway, Inc., Class B(1) $ Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.5% Fiserv, Inc.(1) MACHINERY — 1.1% Dover Corp. Ingersoll-Rand plc MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 1.0% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.9% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PHARMACEUTICALS — 10.4% Abbott Laboratories NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE — 2.1% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.9% Lowe's Cos., Inc. Staples, Inc. TOTAL COMMON STOCKS (Cost $485,854,192) EXCHANGE-TRADED FUNDS — 0.8% SPDR S&P rust (Cost$3,511,470) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $2,379,864), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $2,325,852) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $1,186,003), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $1,162,927) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $2,376,214), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $2,325,857) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,172,845) NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $496,538,507) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/12 $ $ (Value on Settlement Date $3,234,673) Notes to Schedule of Investments ADR - American Depositary Receipt ETF - Exchange-Traded Fund EUR - Euro SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Large Company Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Exchange-Traded Funds — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund December 31, 2011 NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 95.7% AEROSPACE AND DEFENSE — 0.8% Exelis, Inc. $ Huntington Ingalls Industries, Inc.(1) AIRLINES — 1.0% Southwest Airlines Co. BEVERAGES — 1.3% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.4% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 1.1% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS — 4.3% City National Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 3.9% Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.7% Emulex Corp.(1) Harris Corp. COMPUTERS AND PERIPHERALS — 0.5% Western Digital Corp.(1) CONTAINERS AND PACKAGING — 1.5% Bemis Co., Inc. NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% CenturyLink, Inc. $ tw telecom, inc.(1) ELECTRIC UTILITIES — 7.2% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 2.5% Brady Corp., Class A Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 1.1% SYSCO Corp. FOOD PRODUCTS — 3.6% General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 0.6% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.1% Becton Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Hologic, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Patterson Cos., Inc. $ Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.5% CEC Entertainment, Inc. International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 1.0% Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.5% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 3.2% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 7.8% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 0.6% Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. MACHINERY — 4.6% Harsco Corp. Ingersoll-Rand plc ITT Corp. Kaydon Corp. Oshkosh Corp.(1) Snap-On, Inc. Stanley Black & Decker, Inc. Xylem, Inc. NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value MEDIA — 1.4% Omnicom Group, Inc. $ Time Warner Cable, Inc. METALS AND MINING — 1.1% Newmont Mining Corp. MULTI-UTILITIES — 3.5% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. MULTILINE RETAIL — 0.7% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.6% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Ultra Petroleum Corp.(1) PHARMACEUTICALS — 0.6% Eli Lilly & Co. Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.8% Government Properties Income Trust Host Hotels & Resorts, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.4% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 3.1% Lowe's Cos., Inc. NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Staples, Inc. $ THRIFTS AND MORTGAGE FINANCE — 3.0% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.7% American Tower Corp. Class A Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $230,386,573) EXCHANGE-TRADED FUNDS — 2.5% iShares Russell Midcap Value Index Fund (Cost$5,844,929) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $1,266,688), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $1,237,940) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $631,253), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $618,971) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $1,264,745), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $1,237,942) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,817,761) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $240,049,263) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 1/31/12 $ $ ) EUR for USD UBS AG 1/31/12 $ $ (Value on Settlement Date $10,097,921) NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar Non-income producing. NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investmen $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund December 31, 2011 Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.9% DIVERSIFIED REITs — 3.6% Colonial Properties Trust $ Vornado Realty Trust HOTELS, RESORTS AND CRUISE LINES — 0.5% Wyndham Worldwide Corp. INDUSTRIAL REITs — 3.8% First Industrial Realty Trust, Inc.(1) ProLogis, Inc. OFFICE REITs — 14.4% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Kilroy Realty Corp. SL Green Realty Corp. REAL ESTATE OPERATING COMPANIES — 0.2% Forest City Enterprises, Inc. Class A(1) RESIDENTIAL REITs — 21.6% American Campus Communities, Inc. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. RETAIL REITs — 24.5% DDR Corp. Federal Realty Investment Trust General Growth Properties, Inc. Glimcher Realty Trust Kimco Realty Corp. Macerich Co. (The) Simon Property Group, Inc. Taubman Centers, Inc. Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value SPECIALIZED REITs — 29.3% CubeSmart $ Extra Space Storage, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. LaSalle Hotel Properties Public Storage Rayonier, Inc. Strategic Hotels & Resorts, Inc.(1) Ventas, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.0% American Tower Corp. Class A TOTAL COMMON STOCKS (Cost $643,609,385) TEMPORARY CASH INVESTMENTS — 2.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $9,413,757), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $9,200,107) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $4,691,337), in a joint trading account at 0.01%, dated 12/30/2011, due 1/3/12 (Delivery value $4,600,058) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $9,399,319), in a joint trading account at 0.02%, dated 12/30/2011, due 1/3/12 (Delivery value $9,200,127) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $28,372,796) TOTAL INVESTMENT SECURITIES — 101.8% (Cost $671,982,181) OTHER ASSETS AND LIABILITIES — (1.8)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments REIT - Real Estate Investment Trust Non-income producing. Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Real Estate - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) 3. Federal Tax Information As of December 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund December 31, 2011 Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 93.4% AEROSPACE AND DEFENSE — 3.5% AAR Corp. $ Alliant Techsystems, Inc. American Science & Engineering, Inc. Ceradyne, Inc.(1) Curtiss-Wright Corp. Moog, Inc., Class A(1) National Presto Industries, Inc. Orbital Sciences Corp.(1) Teledyne Technologies, Inc.(1) Triumph Group, Inc. AIR FREIGHT AND LOGISTICS — 0.2% UTi Worldwide, Inc. AIRLINES — 0.5% Alaska Air Group, Inc.(1) Allegiant Travel Co.(1) AUTO COMPONENTS — 1.1% American Axle & Manufacturing Holdings, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) BEVERAGES — 0.2% Primo Water Corp.(1)(2) BUILDING PRODUCTS — 0.3% Apogee Enterprises, Inc. Simpson Manufacturing Co., Inc. CAPITAL MARKETS — 2.1% Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. BlackRock Kelso Capital Corp. Fifth Street Finance Corp. Hercules Technology Growth Capital, Inc. Knight Capital Group, Inc., Class A(1) MCG Capital Corp. PennantPark Investment Corp. Prospect Capital Corp. Waddell & Reed Financial, Inc. CHEMICALS — 2.4% A. Schulman, Inc. Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Cytec Industries, Inc. $ Ferro Corp.(1) Georgia Gulf Corp.(1) H.B. Fuller Co. Hawkins, Inc. Innophos Holdings, Inc. Kraton Performance Polymers, Inc.(1) Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) Sensient Technologies Corp. Tredegar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS — 9.6% American National Bankshares, Inc. Associated Banc-Corp. BOK Financial Corp. Boston Private Financial Holdings, Inc. City National Corp. Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. F.N.B. Corp. First Financial Bancorp First Horizon National Corp. First Interstate Bancsystem, Inc. FirstMerit Corp. Fulton Financial Corp. Heritage Financial Corp. IBERIABANK Corp. Lakeland Financial Corp. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Corp.(1) TCF Financial Corp. Trico Bancshares Trustmark Corp. Umpqua Holdings Corp. United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. Wintrust Financial Corp. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 1.3% Brink's Co. (The) Metalico, Inc.(1) SYKES Enterprises, Inc.(1) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value US Ecology, Inc. $ COMMUNICATIONS EQUIPMENT — 1.2% Bel Fuse, Inc., Class B Blue Coat Systems, Inc.(1) Emulex Corp.(1) Oplink Communications, Inc.(1) Plantronics, Inc. Tellabs, Inc. COMPUTERS AND PERIPHERALS — 0.8% Lexmark International, Inc., Class A QLogic Corp.(1) CONSTRUCTION AND ENGINEERING — 1.8% Comfort Systems USA, Inc. EMCOR Group, Inc. Granite Construction, Inc. Pike Electric Corp.(1) CONTAINERS AND PACKAGING — 0.7% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS — 0.2% Core-Mark Holding Co., Inc. DIVERSIFIED FINANCIAL SERVICES — 0.2% Compass Diversified Holdings DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% Atlantic Tele-Network, Inc. ELECTRIC UTILITIES — 3.4% Cleco Corp. El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. MGE Energy, Inc. NV Energy, Inc. Portland General Electric Co. Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 2.0% Brady Corp., Class A Encore Wire Corp. Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Hubbell, Inc., Class B $ II-VI, Inc.(1) LSI Industries, Inc. Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.8% Benchmark Electronics, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc.(1) Littelfuse, Inc. Methode Electronics, Inc. Molex, Inc. Park Electrochemical Corp. Plexus Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.9% Bristow Group, Inc. Cal Dive International, Inc.(1) Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) SandRidge Permian Trust Tetra Technologies, Inc.(1) Unit Corp.(1) FOOD AND STAPLES RETAILING — 0.9% Ruddick Corp. Village Super Market, Inc., Class A Weis Markets, Inc. FOOD PRODUCTS — 1.2% Dole Food Co., Inc.(1) J&J Snack Foods Corp. Ralcorp Holdings, Inc.(1) Snyders-Lance, Inc. GAS UTILITIES — 1.4% AGL Resources, Inc. Atmos Energy Corp. Chesapeake Utilities Corp. Laclede Group, Inc. (The) WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% Cutera, Inc.(1) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value ICU Medical, Inc.(1) $ Utah Medical Products, Inc. Young Innovations, Inc.(2) HEALTH CARE PROVIDERS AND SERVICES — 3.6% Amsurg Corp.(1) Assisted Living Concepts, Inc., Class A Centene Corp.(1) HealthSouth Corp.(1) LifePoint Hospitals, Inc.(1) Lincare Holdings, Inc. Magellan Health Services, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. PSS World Medical, Inc.(1) U.S. Physical Therapy, Inc. VCA Antech, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 2.1% Bally Technologies, Inc.(1) Bob Evans Farms, Inc. Brinker International, Inc. CEC Entertainment, Inc. Jack in the Box, Inc.(1) Orient-Express Hotels Ltd. Class A(1) Vail Resorts, Inc. WMS Industries, Inc.(1) HOUSEHOLD DURABLES — 0.8% CSS Industries, Inc. Helen of Troy Ltd.(1) La-Z-Boy, Inc.(1) M.D.C. Holdings, Inc. INSURANCE — 5.2% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Platinum Underwriters Holdings Ltd. Primerica, Inc. ProAssurance Corp. Symetra Financial Corp. Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value United Fire & Casualty Co. $ IT SERVICES — 2.5% Convergys Corp.(1) DST Systems, Inc. Euronet Worldwide, Inc.(1) NeuStar, Inc., Class A(1) Total System Services, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.3% Brunswick Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Covance, Inc.(1) MACHINERY — 4.3% Actuant Corp., Class A Altra Holdings, Inc.(1) Barnes Group, Inc. Briggs & Stratton Corp. Douglas Dynamics, Inc. Dynamic Materials Corp. FreightCar America, Inc.(1) IDEX Corp. Kaydon Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Mueller Industries, Inc., Class A Oshkosh Corp.(1) Robbins & Myers, Inc. MARINE — 0.5% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) MEDIA — 1.7% Belo Corp. Class A E.W. Scripps Co. (The), Class A(1) Entercom Communications Corp., Class A(1) Entravision Communications Corp., Class A Gannett Co., Inc. Harte-Hanks, Inc. LIN TV Corp., Class A(1) METALS AND MINING — 1.6% Century Aluminum Co.(1) Hecla Mining Co. Materion Corp.(1) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value RTI International Metals, Inc.(1) $ Schnitzer Steel Industries, Inc. Class A Thompson Creek Metals Co., Inc.(1) MULTI-UTILITIES — 1.1% Avista Corp. Black Hills Corp. MDU Resources Group, Inc. NorthWestern Corp. MULTILINE RETAIL — 0.9% Big Lots, Inc.(1) Dillard's, Inc., Class A Fred's, Inc., Class A OFFICE ELECTRONICS — 0.2% Zebra Technologies Corp., Class A(1) OIL, GAS AND CONSUMABLE FUELS — 2.5% Berry Petroleum Co., Class A Bill Barrett Corp.(1) Comstock Resources, Inc.(1) Forest Oil Corp.(1) Hugoton Royalty Trust Lone Pine Resources, Inc.(1) Overseas Shipholding Group, Inc. Penn Virginia Corp. Swift Energy Co.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.7% Clearwater Paper Corp.(1) KapStone Paper and Packaging Corp.(1) PERSONAL PRODUCTS — 0.3% Inter Parfums, Inc. Prestige Brands Holdings, Inc.(1) PHARMACEUTICALS — 1.1% Impax Laboratories, Inc.(1) Medicis Pharmaceutical Corp., Class A Par Pharmaceutical Cos., Inc.(1) ViroPharma, Inc.(1) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value PROFESSIONAL SERVICES — 1.2% CDI Corp. $ Heidrick & Struggles International, Inc. Kforce, Inc.(1) On Assignment, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.5% American Campus Communities, Inc. Associated Estates Realty Corp. BioMed Realty Trust, Inc. Campus Crest Communities, Inc. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT CreXus Investment Corp. DCT Industrial Trust, Inc. DiamondRock Hospitality Co. Equity Lifestyle Properties, Inc. First Potomac Realty Trust Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Kilroy Realty Corp. LaSalle Hotel Properties Lexington Realty Trust Mack-Cali Realty Corp. Medical Properties Trust, Inc. MFA Financial, Inc. National Retail Properties, Inc. PS Business Parks, Inc. RLJ Lodging Trust Sabra Health Care REIT, Inc. Urstadt Biddle Properties, Inc., Class A Washington Real Estate Investment Trust ROAD AND RAIL — 0.3% Arkansas Best Corp. Werner Enterprises, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% Cymer, Inc.(1) Formfactor, Inc.(1) Intersil Corp., Class A MKS Instruments, Inc. Nanometrics, Inc.(1) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Novellus Systems, Inc.(1) $ Photronics, Inc.(1) Semtech Corp.(1) Spansion, Inc., Class A(1) Standard Microsystems Corp.(1) SOFTWARE — 3.0% Compuware Corp.(1) JDA Software Group, Inc.(1) Quest Software, Inc.(1) Synopsys, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.5% American Eagle Outfitters, Inc. Cabela's, Inc.(1) Collective Brands, Inc.(1) Destination Maternity Corp. Finish Line, Inc. (The), Class A Genesco, Inc.(1) Guess?, Inc. Lithia Motors, Inc., Class A Men's Wearhouse, Inc. (The) Penske Automotive Group, Inc. RadioShack Corp. Rent-A-Center, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Columbia Sportswear Co. Culp, Inc.(1) Wolverine World Wide, Inc. THRIFTS AND MORTGAGE FINANCE — 2.5% BankUnited, Inc. Brookline Bancorp., Inc. Capitol Federal Financial, Inc. Flushing Financial Corp. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. Provident Financial Services, Inc. Washington Federal, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.0% Applied Industrial Technologies, Inc. Kaman Corp. Lawson Products, Inc. Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value WESCO International, Inc.(1) $ WATER UTILITIES — 0.3% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,638,995,279) CONVERTIBLE PREFERRED STOCKS — 2.4% INSURANCE — 1.3% Aspen Insurance Holdings Ltd., Series AHL, 5.625% LEISURE EQUIPMENT AND PRODUCTS — 0.2% Callaway Golf Co., Series B, 7.50% MEDIA — 0.2% LodgeNet Interactive Corp., 10.00%(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% Entertainment Properties Trust, Series E, 9.00% Lexington Realty Trust, Series C, 6.50% TOBACCO — 0.3% Universal Corp., 6.75% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $41,273,421) EXCHANGE-TRADED FUNDS — 1.9% iShares Russell 2000 Index Fund iShares S&P SmallCap 600 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $34,347,894) PREFERRED STOCKS — 0.8% REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% DuPont Fabros Technology, Inc., Series A, 7.875% Inland Real Estate Corp., Series A, 8.125% National Retail Properties, Inc., Series C, 7.375% PS Business Parks, Inc., Series O, 7.375% TOTAL PREFERRED STOCKS (Cost $14,975,875) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 3.125%, 5/15/21, valued at $14,665,016), in a joint trading account at 0.00%, dated 12/30/11, due 1/3/12 (Delivery value $14,332,187) Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) Shares Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.75%, 5/31/16, valued at $7,308,297), in a joint trading account at 0.01%, dated 12/30/11, due 1/3/12 (Delivery value $7,166,101) $ Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $14,642,524), in a joint trading account at 0.02%, dated 12/30/11, due 1/3/12 (Delivery value $14,332,218) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $44,192,644) TOTAL INVESTMENT SECURITIES — 100.9% (Cost $1,773,785,113) OTHER ASSETS AND LIABILITIES — (0.9)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $2,864,362, which represented 0.2% of total net assets. Small Cap Value - Schedule of Investments DECEMBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2011 follows: March 31, 2011 December 31, 2011 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Primo Water Corp.(1) $ $ $ )
